 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TOMMY GARRISON, an individual, and                 Case No.: 19cv244-GPC(RBB)
     CHRISTINE GARRISON, an individual ,
12
                                      Plaintiffs,       ORDER SUA SPONTE VACATING
13                                                      DEFAULT JUDGMENT AGAINST
     v.                                                 DEFENDANTS ROSEGOLD
14
                                                        INVESTMENTS, LLP AND MASTER
     REGINALD BUDDY RINGGOLD, III
15                                                      INVESTMENT GROUP, INC.
     aka Rasool Abdul Rahim El, an
16   individual, ROSEGOLD
     INVESTMENTS, LLP, a Delaware
17
     Partnership, and MASTER
18   INVESTMENT GROUP, INC., a
     California Corporation,
19
                                    Defendants.
20
21
           On September 25, 2019, the Court granted Plaintiffs’ unopposed motion for default
22
     judgment against Defendants Rosegold Investments, LLP (“Rosegold”) and Master
23
     Investment Group, Inc. (“MIG”) as to liability. (Dkt. No. 36.) Upon the Court’s review,
24
     it sua sponte vacates the default judgment entered against Rosegold and MIG. See Fed.
25
     R. Civ. P. 55(c) (court “may set aside a final default judgment under Rule 60(b)”; Fed. R.
26
     Civ. P. 60(b).
27
     ///
28

                                                    1
                                                                                19cv244-GPC(RBB)
 1                                               Background
 2          Plaintiff Tommy Garrison, who is over 65 years old, and his wife, Plaintiff
 3   Christine Garrison (collectively “Plaintiffs”) filed the operative first amended complaint
 4   for securities violations and financial elder abuse against Defendants Reginald Buddy
 5   Ringgold, III aka Rasool Abdul Rahim El, (“Ringgold”), Rosegold Investments LLP
 6   (“Rosegold”), and Master Investment Group, Inc. (“MIG”) (collectively “Defendants”).
 7   (Dkt. No. 17, FAC.) Plaintiffs allege securities violations pursuant to § 10(b) of the
 8   Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and Securities Exchange
 9   Commission Rule 10b-5, 17 C.F.R. § 240.10b-5; violations of California Corporation
10   Code sections 25000 et seq. for unlawful business conduct as an “investment advisor”
11   and “broker”; and financial elder abuse in violation of California Welfare & Institution
12   Code sections 15610 et seq. by Tommy Garrison. (Id. ¶¶ 90-113.)
13          Ringgold, proceeding pro se, filed an answer. (Dkt. No. 18.) But default was
14   entered on the FAC against Rosegold and MIG on August 30, 2019. (Dkt. No. 29.)
15   Plaintiffs subsequently filed their motion for default judgment against Rosegold and
16   MIG. (Dkt. No. 30.) Rosegold and MIG did not file an opposition. On September 25,
17   2019, the Court granted the unopposed default judgment against Rosegold and MIG as to
18   liability.1 (Dkt. No. 36.)
19                                                Discussion
20          In the Ninth Circuit, a court may sua sponte vacate a final judgment or order for
21   “mistake, inadvertence, surprise, or excusable neglect under Federal Rule of Civil
22   Procedure (“Rule”) 60(b)(1). See Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168
23   F.3d 347, 351-52 (9th Cir. 1999) (following Fourth and Fifth Circuits and holding that
24   Rule 60(b) allows for a Court’s sua sponte review of a judgment).
25
26
27   1
       The Court denied Plaintiffs’ request for damages because they failed to prove up their damages. (Dkt.
     No. 36 at 8-9.) On October 25, 2019, Plaintiffs submitted supplemental documents to support their
28   request for damages. (Dkt. No. 40.)

                                                        2
                                                                                           19cv244-GPC(RBB)
 1          Under Federal Rule of Civil Procedure 54(b), the Court must consider whether it is
 2   proper to enter judgment against some but not all Defendants. See Frow v. De La Vega,
 3   82 U.S. 552, 554 (1872). A default judgment on fewer than all defendants must comply
 4   with Federal Rule of Civil Procedure 54(b), which provides in relevant part: “the court
 5   may direct entry of a final judgment as to one or more, but fewer than all, claims or
 6   parties only if the court expressly determines that there is no just reason for delay.” Fed.
 7   R. Civ. P. 54(b). In Frow, the United States Supreme Court held that where one of
 8   several defendants who is alleged to be jointly liable defaults, judgment should not be
 9   entered against the defaulting defendant until the matter has been adjudicated in regard to
10   all the defendants. Frow, 82 U.S. at 554. Later, the Ninth Circuit, following the
11   Eleventh Circuit, extended the rule “to apply to defendants who are similarly situated,
12   even if not jointly and severally liable.” In re First T.D. & Inv., Inc., 253 F.3d 520, 532
13   (9th Cir. 2001). “Frow’s applicability turns not on labels such as ‘joint liability’ or ‘joint
14   and several liability,’ but rather on the key question of whether under the theory of the
15   complaint, liability of all the defendants must be uniform.” Shanghai Automation
16   Instrument Co., Ltd. v. Kuei, 194 F. Supp. 2d 995, 1008 (N.D. Cal. 2001). The purpose
17   of Frow was to avoid inconsistent adjudications as to liability. In re Uranium Antitrust
18   Litig., 617 F.2d 1248, 1257 (7th Cir. 1980).
19          Here, Defendant Ringgold, proceeding pro se, is alleged to be the founder and
20   managing partner of Rosegold and MIG. (Dkt. No. 17, FAC ¶¶ 21. 22.) Moreover, the
21   liability of all the defendants rests on the same course of conduct, and legal issues.
22   Therefore, all Defendants are similarly situated and default judgment should not have
23   been entered until adjudication of all issues. See In re First T.D. & Inv., Inc., 253 F.3d at
24   532.
25                                            Conclusion
26          Accordingly, the Court sua sponte vacates the order granting default judgment as
27   to Defendants Rosegold Investments, LLP and Master Investment Group, Inc. and denies
28

                                                    3
                                                                                    19cv244-GPC(RBB)
 1   without prejudice Plaintiffs’ motion for default judgment until final adjudication of the
 2   case.
 3           IT IS SO ORDERED.
 4   Dated: January 21, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                 19cv244-GPC(RBB)
